DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges applicant’s arguments in the Pre-Appeal Brief dated January 4, 2021 directed to the Final Office Action dated October 9, 2020.  Claims 1-16 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1: Claims 1-9 recite a gaming device, claims 10-15 recite a card reader, and claim 16 recites a method and thus falls within a statutory category of invention
Step 2a, prong 1: Claim 1 recites the limitation of “determine if the at least one sensory input is associated with the money transfer program” and “determine to transfer funds to the gaming device or transfer funds to a portable electronic device if it is determined that the at least one sensory input is associated with a money transfer request”.
Under the broadest reasonable interpretation, these limitations fall into the “certain methods of human activity” grouping of abstract ideas, because transferring funds and using funds is a fundamental economic practice like rules for conducting a wagering game, and performing the transfer of funds based upon a sensory input such as audio, visual or physical contact received from a user (per [0037] of the specification) is representative of following rules 
Thus, the claim is directed to an abstract idea. 
Step 2a, prong 2: Claim 1 also recites the following additional elements that, for the reasons listed below, do not integrate the abstract idea into a practical application:
one or both of a bill acceptor and a card reader, a value receiving device, at least one sensor device, a memory, a processor (these additional elements are recited at a high level of generality and are merely being used as tools to perform the detecting of the input and executing steps);
detect the at least one sensory input from the at least one sensor device ("detecting input" is merely insignificant extra-solution activity)
execute the money transfer program ("transferring funds" from one device to another via an intermediary device upon the determination to initiate transfer is merely insignificant extra-solution activity).
wherein the sensory input is induced by the portable electronic device and wherein the wireless transfer of funds occurs between the portable electronic device and the gaming device via the money transfer program ("transferring funds" from one device to another via an intermediary device upon the determination to initiate transfer is merely insignificant extra-solution activity),
wherein the value receiving device is at least partially housed within the gaming device (merely generally linking the use of the judicial exception to a particular technological environment or field of use- a gaming machine).
wherein the at least one sensory input is provided by at least one proximity sensor ("providing input" is merely insignificant extra-solution activity).
The combination of these additional elements is no more than using generic computing components to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception and generally linking the judicial exception to a particular technological environment or field of use. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2b: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use, namely, that the multi-gaming machine. The same analysis applies here in step 2B and does not provide an inventive concept.
For the limitations that were considered insignificant extra-solution activity in Step 2A, they have been re-evaluated in Step 2B and are determined to be well-understood, routine, conventional activity.  Evidence of well-understood, routine and conventional activity per MPEP 2106.05(d)(II) court decisions:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber et al., US 2010/0105454 A1 (hereinafter Weber) in view of Santhana, US 2007/0265984 A1 (hereinafter Santhana).

Regarding Claim 1 (Currently Amended):  Weber discloses a gaming device, comprising:
one or both of a bill accepter and a card reader (Weber, the bill validator 30 [0193] and [Fig. 3B]);
a value receiving device configured to receive bills or tickets (Weber, the bill validator 30 may be used to accept cash or printed tickets with a cash value [0193] and [Fig. 3B]);
at least one sensor device configured to receive at least one sensory input (Weber, d) one or more communication interfaces, such as a network communication interface 250 or a wireless interface (not shown) that allows the gaming machine to communicate with wireless devices located proximate to the gaming machine 201 [0125]);
a memory having a money transfer program configured to support a transfer of funds (Weber, the ECI may loaded into a memory device or a protected memory space on the gaming machine 100 [0185]; examples stored ECI content include but are not limited to ... 2) a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management [0190]);

determine if the at least one sensory input is associated with the money transfer program (Weber, the player has requested an ATM service [0202]; the remote host may send an event that is routed via the event manager 262 to one or more other processes [0217]; a bank manager (not shown), which manages credit transfers to the gaming machine, the communication manager 223 and the player tracking ECI 226 [0231]); 
wherein the value receiving device is at least partially housed within the gaming device (Weber, the bill validator 30 may be used to accept cash or printed tickets with a cash value [0193]).
Weber fails to explicitly disclose
detect the at least one sensory input from the at least one sensor device;
determine to transfer funds to the gaming device or 
transfer funds to a portable electronic device if it is determined that the at least one sensory input is associated with a money transfer request;
execute the money transfer program to wirelessly transfer funds to the gaming device in response to the money transfer request if it is determined to transfer funds to the gaming device; and
execute the money transfer program to wirelessly transfer funds to the portable electronic device in response to the money transfer request if it is determined to transfer funds to the portable electronic device,
wherein the sensory input is induced by the portable electronic device and 
wherein the wireless transfer of funds occurs between the portable electronic device and the gaming device via the money transfer program,
Santhana teaches 

determine to transfer funds to the gaming device (Santhana, the first mobile device upon receiving the RFID identifier and the digital certificate from the second mobile device verifies the authenticity of the RFID identifier and the digital certificate of the second mobile device 105; if the RFID identifier and the digital certificate provided by the second mobile device are determined to be valid, the first mobile device authenticates the transaction with the second mobile device [0022]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]) or transfer funds to a portable electronic device if it is determined that the at least one sensory input is associated with a money transfer request (Santhana, the first mobile device upon receiving the RFID identifier and the digital certificate from the second mobile device verifies the authenticity of the RFID identifier and the digital certificate of the second mobile device 105; if the RFID identifier and the digital certificate provided by the second mobile device are determined to be valid, the first mobile device authenticates the transaction with the second mobile device [0022]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]);
execute the money transfer program to wirelessly transfer funds to the gaming device in response to the money transfer request if it is determined to transfer funds to the gaming device (Santhana, the first mobile device transfers the digital value points 
execute the money transfer program to wirelessly transfer funds to the portable electronic device in response to the money transfer request if it is determined to transfer funds to the portable electronic device (Santhana, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]);
wherein the sensory input is induced by the portable electronic device (Santhana, each RFID enabled mobile device is equipped with a radio frequency identification module that provides a unique identifier for each mobile device, and also serves as a communication means for conducting a transaction between mobile devices; the user of the first mobile device initiates a transaction with the second mobile device by launching the downloaded application in the mobile device; upon launching the software application in the first mobile device 103, a transaction request is sent from the first mobile device to the second mobile device [0022]) and 
wherein the wireless transfer of funds occurs between the portable electronic device and the gaming device via the money transfer program (Santhana, the software application that performs the transactions over the RFID interface is downloaded onto the mobile device; the user of the first mobile device initiates a transaction with the second mobile device by launching the downloaded application in the mobile device [0022]).

In related prior art, Santhana teaches a method and system for conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices (Santhana [Abstract]).  Each mobile device contains a radio frequency identification module with a digital wallet on each said mobile device for storing and processing digital value points (Santhana [Abstract]).  The transaction is initiated by the first mobile device with the second mobile device by exchanging RFID identifiers and digital certificates via radio frequency identification transmission and reception (Santhana [Abstract]).  Digital certificates can be exchanged between the digital wallets of the first and second mobile devices using radio frequency transmission (Santhana [Abstract]).  The method and system disclosed herein allows users equipped with RFID enabled mobile devices to transact over a short range without a need for connectivity to a banking infrastructure or a central network (Santhana [Abstract]).  In one embodiment, a first mobile device is an RFID enabled mobile phone and a second mobile device is an RFID enabled automated teller machine (ATM) (Santhana [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the method that allows users equipped with RFID enabled mobile devices to transact over a short range as taught by Santhana in order to easily allow for money transfer without a need for connectivity to a banking infrastructure or a central network.

Regarding Claim 2 (Currently Amended):  Santhana further teaches wherein at least one sensor device comprises at least one accelerometer, a microphone, a touchpad, a touchscreen, a radio frequency identification reader, a near-field magnetic reader, or a camera (Santhana, the mobile device 201 comprises of a RFID reader and writer 201a, RFID transmitter, RFID receiver [0031] and [Fig. 2b]).

Regarding Claim 3 (Original):  Weber further discloses wherein the wireless transfer of funds yields a source of funding to play a game of chance on the gaming device (Weber, after appropriate funding of the gaming machine, the input switch is a game activation device, such as a pull arm or a play button which is used by the player to start any primary game or sequence of events in the gaming machine [0394]).

Regarding Claim 5 (Original):  Santhana further teaches wherein the value receiving device comprises a display configured to present a notification that the wireless transfer of funds was successful (Santhana, when user A confirms payment, a message is displayed on both the cell phones of A and B that a payment has been made or received [0025]).

Regarding Claim 6 (Original):  Santhana further teaches wherein the processor is further configured to transmit a digital receipt to the portable electronic device on completion of the wireless transfer of funds (Santhana, when user A confirms payment, a message is displayed on both the cell phones of A and B that a payment has been made or received [0025]).

Regarding Claim 7 (Original):  Weber further discloses wherein the value receiving device configured to receive tickets, and wherein the tickets are electronically-readable tickets 

Regarding Claim 8 (Original):  Weber further discloses wherein the value receiving device comprises a scanner (Weber, bill validators, ticket readers [0008]; print reader 39 (FIG. 3B), bill validator 30 (FIGS. 3B and 3C) [0517]).

Regarding Claim 9 (Original):  Weber further discloses wherein the gaming device comprises:  a ticket printer configured to generate and output tickets (Weber, The ticket printer 18 may be used to print tickets for a cashless ticketing system [0411]).

Regarding Claim 16 (Currently Amended):  Weber discloses a method for transferring funds using a multi-functional peripheral device housed within a housing of a gaming device, the method comprising:
wherein the fund amount is used to play a game of chance on the gaming device (Weber, after appropriate funding of the gaming machine, the input switch is a game activation device, such as a pull arm or a play button which is used by the player to start any primary game or sequence of events in the gaming machine [0394]),
wherein a multi-function peripheral device is a peripheral for the gaming machine and is housed at least partially internal to the housing of the gaming device (Weber, the bill validator 30 may be used to accept cash or printed tickets with a cash value [0193]).
Weber fails to explicitly disclose
receiving, at the multi-functional peripheral device, at least one sensory input from a portable electronic device, wherein the at least one sensory input is provided by at least one proximity sensor;

transferring funds from the portable electronic device to the gaming device via the multi-functional peripheral device if it is determined that the transfer of funds to the gaming device is to be initiated, 
Santhana teaches
receiving, at the multi-functional peripheral device, at least one sensory input from a portable electronic device, wherein the at least one sensory input is provided by at least one proximity sensor (Santhana, each RFID enabled mobile device is equipped with a radio frequency identification module that provides a unique identifier for each mobile device, and also serves as a communication means for conducting a transaction between mobile devices; the user of the first mobile device initiates a transaction with the second mobile device by launching the downloaded application in the mobile device; upon launching the software application in the first mobile device 103, a transaction request is sent from the first mobile device to the second mobile device [0022]);
determining whether to initiate a transfer of funds to or from the gaming device based on the at least one sensory input, the transfer of funds including a fund amount (Santhana, the first mobile device upon receiving the RFID identifier and the digital certificate from the second mobile device verifies the authenticity of the RFID identifier and the digital certificate of the second mobile device 105; if the RFID identifier and the digital certificate provided by the second mobile device are determined to be valid, the first mobile device authenticates the transaction with the second mobile device [0022]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]); and

As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the method that allows users equipped with RFID enabled mobile devices to transact over a short range as taught by Santhana in order to easily allow for money transfer without a need for connectivity to a banking infrastructure or a central network.

Claims 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber, in view of Santhana, and further in view of Underdahl et al., US 2007/0004510 A1 (hereinafter Underdahl).

Regarding Claim 4 (Original):  Weber further discloses wherein the value receiving device further comprises a camera configured to detect at least one user gesture (Weber, the gaming machine may include a sensor, such as a camera that is selectively positioned to acquire an image of a player actively using the gaming machine and/or the surrounding area of the gaming machine; in one embodiment, the camera may be configured to selectively acquire 
Weber fails to explicitly disclose wherein the at least one user gesture is used to play the game of chance on the gaming device.
In related prior art, Underdahl teaches wherein the at least one user gesture is used to play the game of chance on the gaming device (Underdahl, one or more player stations are equipped with small cameras that are used to allow players to interact with the system using gestures that can be used to spin virtual wheels, select betting options, move virtual player pieces or interact with the virtual environment [0136]).
Underdahl teaches wherein a player station is equipped with a camera that may be used to interact with the system using gestures (Underdahl [0136]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the gaming machine with a camera that is positioned to acquire images of a player using the gaming machine and/or the surrounding area of the gaming machine as disclosed by Weber with the camera that permits players to interact with the system using gestures as taught by Underdahl in order to provide players with several options with different ways of interacting with the gaming machine.

Claims 10-11 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradford et al., US 2008/0015032 in view of Santhana.

Regarding Claim 10 (Currently Amended):  Bradford discloses a card reader to communicate with a gaming device, the card reader comprising:
a value receiving device configured to receive bills or tickets (Bradford, the new player I/O device ... will have the interfaces usable by a player such as the place to put a finger for reading a fingerprint, a place to insert paper currency or vouchers [0012]);

a memory having at least one money transfer program configured to execute a transfer of funds (Bradford, combination device 320 contains combination device system controller (system controller) 318, which contains the logic needed to receive signals from each of the devices that are part of the combination device 320 and face-plate assembly 322; system controller 318 contains the logic needed to interpret, reformat (or simply format, depending on the input signals), and send the data received from any of the input devices in this assembly to the standard bill acceptor interface 314, and/or Ethernet port 316 (depending on which embodiment is used);  [0024] and [Fig. 3]; in order for logic to be performed on data received, the data must be stored in memory);
a processor (Bradford, combination device 320 contains combination device system controller (system controller) 318, which contains the logic needed to receive signals from each of the devices that are part of the combination device 320 and face-plate assembly 322 [0024]) configured to:
determine if the at least one sensory input is associated with the at least one money transfer program (Bradford, receiving player input requesting electronic fund transfers from the central system [Claim 24]);
wherein the card reader is at least partially housed within the gaming device (Bradford, combination device main body 320 is mounted inside the existing gaming cabinet [0025] and [Fig. 3]).
Bradford fails to explicitly disclose 
detect the at least one sensory input from the at least one sensor device;
determine to transfer money to the gaming device or 

execute the at least one money transfer program to wirelessly transfer money to the gaming device in response to the money transfer request if it is determined to transfer money to the gaming device; and
execute the at least one money transfer program to wirelessly transfer money to the portable electronic device in response to the money transfer request if it is determined to transfer money to the portable electronic device,
wherein the sensory input is induced by the portable electronic device and 
wherein the wireless transfer of funds occurs between the portable electronic device and the gaming device via the money transfer program.
Santhana teaches 
detect the at least one sensory input from the at least one sensor device (Santhana, the cell phone of user B receives the RFID identifier and the digital certificate from mobile phone of user A [0025]);
determine to transfer money to the gaming device (Santhana, the first mobile device upon receiving the RFID identifier and the digital certificate from the second mobile device verifies the authenticity of the RFID identifier and the digital certificate of the second mobile device 105; if the RFID identifier and the digital certificate provided by the second mobile device are determined to be valid, the first mobile device authenticates the transaction with the second mobile device [0022]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]) or transfer money to a portable electronic device if it is determined that the at least one sensory input is associated with a money transfer request 
execute the at least one money transfer program to wirelessly transfer money to the gaming device in response to the money transfer request if it is determined to transfer money to the gaming device (Santhana, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]); and
execute the at least one money transfer program to wirelessly transfer money to the portable electronic device in response to the money transfer request if it is determined to transfer money to the portable electronic device (Santhana, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]; the method and system disclosed herein facilitates a guaranteed payment system that allows a customer to store monetary value on an RFID cell phone and use the system to send or receive money from another similarly equipped cell phone or a radio frequency identification reader/writer [0012]),

wherein the wireless transfer of funds occurs between the portable electronic device and the gaming device via the money transfer program (Santhana, the software application that performs the transactions over the RFID interface is downloaded onto the mobile device; the user of the first mobile device initiates a transaction with the second mobile device by launching the downloaded application in the mobile device [0022]).
Bradford discloses a combination fingerprint reader and input/output device that replaces a bill acceptor in a gaming machine (Bradford [Abstract]).  Bradford discloses the transfer of funds to a machine (Bradford [0043]).  
Santhana teaches a method and system for conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices (Santhana [Abstract]).  Each mobile device contains a radio frequency identification module with a digital wallet on each said mobile device for storing and processing digital value points (Santhana [Abstract]).  The transaction is initiated by the first mobile device with the second mobile device by exchanging RFID identifiers and digital certificates via radio frequency identification transmission and reception (Santhana [Abstract]).  Digital certificates can be exchanged between the digital wallets of the first and second mobile devices using radio frequency transmission (Santhana [Abstract]).  The method and system disclosed herein allows users equipped with RFID enabled mobile devices to transact over a short range without a need for connectivity to a banking infrastructure or a central network (Santhana [Abstract]).  In one embodiment, a first mobile device is an RFID enabled mobile 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the combination fingerprint reader and input/output device that can transfer funds from a card to a machine as disclosed by Bradford with the functionality of conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices as taught by Santhana in order to offer multiple means of transferring money between devices.

Regarding Claim 11 (Original):  Santhana further teaches wherein the at least one sensor device comprises at least one accelerometer, a microphone, a touchpad, a touchscreen, a radio frequency identification reader, a near-field magnetic reader, or a camera (Santhana, the mobile device 201 comprises of a RFID reader and writer 201a, RFID transmitter, RFID receiver [0031] and [Fig. 2b]).

Regarding Claim 14 (Original):  Santhana further teaches wherein the card reader comprises a display configured to present a notification that the wireless transfer of funds was successful (Santhana, when user A confirms payment, a message is displayed on both the cell phones of A and B that a payment has been made or received [0025]).

Regarding Claim 15 (Original):  Santhana further teaches wherein the processor is further configured to transmit a digital receipt to the portable electronic device on completion of the wireless transfer of funds (Santhana, when user A confirms payment, a message is displayed on both the cell phones of A and B that a payment has been made or received [0025]).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bradford, in view of Santhana; and further in view of Weber.

Regarding Claim 12 (Original):  Bradford, as modified, discloses the invention as recited above.  Bradford, as modified, fails to explicitly disclose wherein the wireless transfer of funds yields a source of funding to play a game of chance on the gaming device.
Weber teaches wherein the wireless transfer of funds yields a source of funding to play a game of chance on the gaming device (Weber, after appropriate funding of the gaming machine, the input switch is a game activation device, such as a pull arm or a play button which is used by the player to start any primary game or sequence of events in the gaming machine [0394]).
Bradford discloses a combination fingerprint reader and input/output device that replaces a bill acceptor in a gaming machine (Bradford [Abstract]).  Although Bradford is installed in a gaming machine, there is no discussion of what the transferred funds are used for.  
In related prior art, Weber teaches a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  Weber teaches after appropriate funding of the gaming machine, the input switch is a game activation device, such as a pull arm or a play button which is used by the player to start any primary game or sequence of events in the gaming machine (Weber [0394]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the combination fingerprint reader and input/output device that replaces a bill acceptor in a gaming machine as disclosed by Bradford with the ability to use funds of the 

There is currently no prior art rejection against claim 13.  

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/WERNER G GARNER/Primary Examiner, Art Unit 3715